Citation Nr: 1118955	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether a June 1, 2004, decision of the RO should be revised or reversed on the grounds of clear and unmistakable error (CUE)?  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  In that decision, service connection for a bilateral hearing loss was denied.  Subsequently, service connection for right ear hearing loss was granted.  Service connection for a left ear hearing loss continued to be denied.  The appellant has requested that the Board revise the June 2004 rating decision which denied his claim for a left ear hearing loss on the basis that the decision was clearly and unmistakably erroneous in that service connection is warranted for this condition.  


FINDINGS OF FACT

1.  Service connection for a left ear hearing loss was denied in a June 2004 rating determination.  The Veteran was notified, but he did not timely appeal.  

2.  The June 2004 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  

3.  The appellant has failed to adequately set forth the alleged CUE, or errors, of fact or law in the June 2004 rating determination pertaining to the denial of service connection for a left ear hearing loss, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors.

4.  The additional evidence received since the June 2004 rating decision is new and material and does raise a reasonable possibility of substantiating the claim for service connection for a left ear hearing loss.  

5.  The preponderance of the evidence is against a finding that a left ear hearing loss disability originate during service, was manifested to a compensable degree within one year after separation from service, or etiologically related to service, to include inservice noise exposure.  


CONCLUSIONS OF LAW

1.  The appellant's allegations of CUE in the June 2004 rating determination with regard to the issue of entitlement to service connection for a left ear hearing loss fail to meet the threshold pleading requirements for revision of the rating decision on grounds of CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 (2010).

2.  The June 2004 rating determination which initially denied service connection for a left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1103, 20.1105 (2010).  

3.  Evidence submitted since the June 2004 rating action is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Left ear hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a June 1, 2004, decision of the RO should be 
revised or reversed on the grounds of CUE?  

Duties to Notify and Assist the Appellant

The United States Court of Appeals for Veterans Claims (Court) has noted that, insofar as CUE claims are not conventional appeals, and are fundamentally different from any other kind of action in the VA adjudicative process, the duties contained in the VCAA are not applicable to CUE claims.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").

Laws and Regulations - CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a Claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In considering the CUE claim, the Board must consider the law in effect at the time of the June 2004 rating decision.  Applicable law in effect at the time of the rating decision was essentially as it is today and provided that service connection would be granted for a disability resulting from personal injuries suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  Moreover, post service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, (1994); 38 C.F.R. §§ 3.303(d), 3.304 (1994).  

Factual Background and Analysis - CUE

In November 2003 the Veteran filed a claim for service connection for a hearing condition.  The RO denied service connection for bilateral hearing loss in a June 2004 rating decision.  The Veteran appealed, arguing that the RO did not take into account possible threshold shifts in service.  Additional exam and opinion were obtained in 2009, resulting in a grant of service connection for a right ear loss based on this shift.  However, service connection for a left ear loss remained denied.  
As an initial matter, the Board notes that, prior to November 1967, service department used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  As a result, it is noted that the Veteran initial audiometric examination at time of entry into service was conducted using ASA units.  It is also noted that upon discharge evaluation in January 1969, audiometric examination used ANSI units, as did the post service February 2002 exam.  The Veteran argues that service connection was granted for the right ear based on consideration of this shift but not for the left ear, even though the shift was larger in the left ear than the right.  (See, e.g., his July 2009 statement.)  

Review of the record at the time of the June 2004 rating decision reflects that the service treatment records (STRs) included audiometric testing at time of entry and discharge from service.  

At time of entry in November 1965, audiological evaluation was conducted.  Pure tone thresholds, in decibels, for the left ear in ASA units were as follows as listed on the bottom line, the top line is converted to ISO units:




HERTZ



500
1000
2000
3000
4000
LEFT ISO
15
10
10
10
5
LEFT
0
0
0

0

At time of discharge in January 1969, pure tone thresholds, in decibels, for the left ear in ISO units were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
10
10
15
15

On the VA authorized audiological evaluation in February 2004, pure tone thresholds, in decibels, (ISO) for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
10
25
35

Speech audiometry revealed speech recognition ability of 90 percent in the left ear.

The examiner noted that the Veteran's discharge examination noted that his hearing was within normal limits at time of discharge.  It was not likely that any current hearing loss was related to inservice noise exposure.  

The Veteran appealed the denial of his claim for bilateral hearing loss insisting that a shift in his hearing was indicated by comparing the entry and discharge examination results.  Ultimately, additional exam and opinion was requested.  The May 2009 examination reflects that such a shift was present in the right ear and service connection was established for that condition.  See the June 2009 rating decision.  However, it was the examiner's opinion that no such significant shift was seen in the left ear, and the claim remained denied.  

On the basis of the evidence of record at the time of the June 2004 rating decision, the Board cannot conclude that such decision was clearly and unmistakable erroneous.  In further discussion, it is noted that the Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss in December 2008.  Ultimately, the Veteran's claim was reopened, service connection was granted for a right ear hearing loss.  While the claim was also reopened as to the left ear hearing loss, the claim was denied.  

The determination of whether a prior rating decision was clearly and unmistakably erroneous must be based on the record and the law that existed when that decision was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Because the evidence regarding medical opinion as to shifts was not of record until after the date of the 2004 rating decision, such evidence can have no bearing on the Veteran's claim of CUE in the June 2004 rating decision.  In fact, when the findings are all converted to the same units, very little change is shown at all.  What was of record was audiometric testing results at time of entry and discharge, both of which indicated hearing that was within normal limits.  Also of record was a postservice 2004 audiometric evaluation which showed bilateral hearing loss which the examiner opined was not related to service.  Additional evidence added to the file after the final 2004 rating decision resulted in the grant of service connection for right ear loss.  However, this same evidence did not result in a grant of service connection for left ear hearing loss as it did not show the same significant shift in pure tone thresholds in the left ear.  And, at any rate, as pointed out above, this 2009 evidence cannot have any bearing on the Veteran's CUE claim as it was not in evidence at the time of 2004 denial.  

The Board has concluded that there was no CUE made in the 2004 decision.  The June 2004 rating decision was reasonably supported by the evidence of record at the time it was promulgated and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, supra.  Moreover, there is no indication that there was any error in the June 2004 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, supra.

To the extent that the Veteran may disagree with how the facts were weighed or evaluated by the RO in reaching its decisions in 2004, the Board emphasizes that such disagreement with how the facts were weighed is insufficient to constitute CUE.  See Russell, Fugo, supra.  The Board observes that the Veteran's remedy at that time was to appeal the June 2004 decision to the Board.  He did not do so and the Board may not now reweigh the facts as considered in June 2004.

In sum, the Veteran has not identified any specific findings or conclusions in the June 2004 rating decision that were undebatably erroneous.  The record does not reveal any kind of errors of fact or law in the June 2004 rating decision that, when called to the attention of later reviewers, compels the conclusions to which reasonable minds could not differ that the results would have been manifestly different but for the errors.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the June 2004 rating decision must be denied.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability, and, if so, whether service connection is warranted.

Duties to Notify and Assist the Appellant

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

During the appeal process, letters were sent in December 2003 and January 2009 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim).  The Veteran was notified of the basis for the prior denial of his claim and of evidence that was needed to reopen his claim.  Pelegrini v. Principi, 8 Vet. App. 112 (2004).  He was also notified that evidence sufficient to reopen the previously denied claim must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).

In this case, the Veteran's service and VA records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

With respect to the Veteran's claim for left ear hearing loss disability, the Board is reopening the claim.  In connection with his claim for service connection on the merits for this disability, a VA medical opinion was obtained in May 2009.  38 C.F.R. § 3.159(c) (4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file and the statements of the Appellant.  The report also provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

With respect to informing the Veteran's of the methods in which VA determines disabilities ratings and effective dates, the Board observes that the Veteran was furnished with a VCAA letter in January 2009 in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, since the Board has concluded that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.

In summary, the Veteran has been made aware of the information and evidence necessary to reopen his claims and of the evidence necessary to substantiate his claims and is familiar with the law and regulations pertaining to his claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).






Left Ear Hearing Loss Disability

Laws and Regulations - New and Material

In a June 2009 statement of the case (SOC), the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for left ear hearing loss disability had been received.  The RO reopened the previously denied claim, but denied the underlying de novo issue of entitlement to service connection for left ear hearing loss disability.

Although the RO has reopened the previously denied claim for service connection for left ear hearing loss disability, the Board is required to address this particular issue (e.g., the new and material claim) for both claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for left ear hearing loss disability has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

A decision by the Board or RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is CUE in the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Appellant.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).

A claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

"New" evidence is defined as evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2009).

The Veteran contends that he was exposed to noise during service which resulted in left ear hearing loss.  He points out that service connection has been granted for right ear hearing loss.  Historically, service connection was denied for bilateral hearing loss in June 2004.  The Veteran was notified but did not appeal this denied.  Accordingly, the RO decision of June 2004 is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1103, 20.1105 (2010).  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Background and Analysis

At the time of the June 2004 rating decision, the evidence of record included the Veteran's STRs, and a VA audiometric examination from February 2004.  (These records were summarized earlier in this decision.)  In reaching a determination on whether the claim should be reopened, the reasons for the prior denial should be considered.  With regard to the Veteran's claim of service connection for a left ear hearing loss disability, the RO noted that hearing loss was not indicated until February 2004, and the medical evidence did not reflect a nexus between hearing impairment in 2004 and active service from many years before. 

The evidence of record added to the file since the June 2004 rating decision includes a statement by the Veteran arguing that the results of audiometric testing at the time of entry into service, when converted into ANSI (ISO) units, and compared to his discharge test results, reflect a shift in his hearing thresholds.  He argues that this shift warrants service connection for the left ear hearing loss, just as in the right ear.  

Also added to the record were VA records to include audiometric tests results from February 2009 and May 2009.  

On the authorized audiological evaluation in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
20
20
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Left ear hearing loss was noted.  

In May 2009, a requested evaluation was conducted.  That examiner also converted the inservice 1965 audiometric test results into ANSI units.  Thus, upon authorized audiological evaluation in November 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
10
10

5

The examiner also summarized the discharge audiometric test results, noting that they were in ANSI units.  He also noted that the National Institute for Occupational Safety and Health (NIOSH) defined a significant shift as a 15 decibel shirt or more at any one frequency from 500 Hz to 4000 Hz.  The NIOSH dictated that a shift of 10 decibels or less at any frequency was a change that was within normal variability.  Using these considerations, he noted that there was no significant shift in the left ear hearing impairment.  Using these same considerations, he did find a significant shift in the right ear (for which service connection has already been granted).  Based on his review of the record and this exam, to include the NIOSH dictates, he opined that it was less likely than not that current left ear hearing loss was related to active service.  

Since the June 2004 rating decision, VA records from 2009 have been added to the file showing evidence of a current disability in each ear.  At the time of the prior denial of service connection, the evidence did not include conversion of the inservice entry exam into ANSI units.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156 (2010).  

Having determined that the Veteran's claim is reopened, the Board must next determine if it will be prejudicial to him if the Board addresses the merits of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted earlier, the Board finds that all notification and development action needed to render a fair decision on this issue have been accomplished.  Quartuccio v. Principi, 16 Vet App 183 (2002). Therefore, the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  Bernard, at 384 (1993).

Laws and Regulations - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims (the "Court") has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical evidence do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A review of the complete evidence of record shows a current diagnosis of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2010).  Additionally, the record shows evidence of noise exposure in service.

Background and Analysis

As an initial matter, the Board observes that the evidence does not show that the Veteran's hearing acuity of the left ear resulted in a compensable hearing loss disability during service or within one year of his separation from active duty.  The Veteran's STRs are negative for audiological findings of left ear disability for VA purposes.  It was not until post service exam in 2004 that left ear hearing loss was noted.  At that time, however, there was no evidence suggesting a nexus between hearing impairment and active service from many years before.  While additional examination and opinion (to include conversion of the entry audio examination into ANSI units) showed a shift resulting in a grant of service connection for the right ear, a significant shift (one that met the dictates of the NIOSH) was not indicated in the left ear.  The examiner specifically noted that current left ear hearing loss was not related to active service.  

Furthermore, to the extent that the Veteran asserts that his current left ear hearing loss disability is related to inservice noise exposure, the preponderance of the evidence is against his claim.  As noted above, a May 2009 VA examiner diagnosed a current left ear hearing loss disability, but opined that the hearing loss disability was not related to noise exposure during service.  The examiner based his rationale on the fact that both the Veteran's service entrance and discharge examination reports showed no evidence of a hearing loss disability in that ear.  Moreover, there was no significant shift in the left ear as to decibel loss.  The Board finds the VA examiner's opinion credible.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators).  In this regard, the VA examiner based his medical opinion on the evidence in the claims file, including STRs and evidence of inservice noise exposure, and provided supporting rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  Therefore, the Board finds no evidence of a medical nexus as required for a grant of service connection.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his left ear hearing loss disability originated during service or as a result of inservice noise exposure.  The Veteran is capable of reporting his observations concerning his hearing acuity and he is competent to report difficulty hearing.  Layno, supra.  However, as a lay person without medical training, the Veteran is not qualified or competent to determine whether he had sufficient hearing impairment during service to qualify as a disability for VA compensation purposes.  Espiritu, supra.  Likewise, as a lay person, he is not competent to opine on matters requiring medical knowledge such as rendering medical opinions regarding the etiology of a current left ear hearing loss disability.  Layno, supra; Espiritu, supra.

The Veteran's statements regarding onset and etiology of his current left ear hearing disability have been carefully and sympathetically considered; however, they are outweighed by the 2009 VA medical opinion providing a negative nexus.  Accordingly, the Board finds that the 2009 VA examiner's report is the most probative item of evidence with regard to the issue in the case, and therefore, the Board finds, based on the negative nexus opinion provided by the examiner, that a left ear hearing loss disability is not related to service.

As the record reflects no inservice left ear hearing loss disability, no continuity of symptomatology after service, and no competent medical evidence linking left ear disability to service disability to service, the Board finds that the evidence preponderates against the Veteran's claim.  Accordingly, service connection for left ear hearing loss disability must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

The Veteran's claim to revise or reverse the June 2004 rating decision that denied service connection for a left ear hearing loss on the grounds of CUE is denied.  

The application to reopen a claim for service connection for left ear hearing loss is granted.  

Entitlement to service connection for a left ear hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


